UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-1942


TATIANA ZLOBINA,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 8, 2016                  Decided:   March 16, 2016


Before KING, GREGORY, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alexander J. Segal, THE LAW OFFICES OF GRINBERG & SEGAL,
P.L.L.C., New York, New York, for Petitioner.         Benjamin C.
Mizer, Principal Deputy Assistant Attorney General, Shelley R.
Goad, Assistant Director, Russell J.E. Verby, Senior Litigation
Counsel,   Office  of   Immigration  Litigation,   UNITED   STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Tatiana Zlobina, a native and citizen of Moldova, petitions

for   review     of     an    order   of     the   Board     of       Immigration     Appeals

(Board) dismissing her appeal from the immigration judge’s (IJ)

order     denying       her    applications        for     asylum,        withholding      of

removal,    and       protection      under    the    Convention          Against     Torture

(CAT),     and      finding         that     she     filed        a     frivolous     asylum

application.             Zlobina           challenges      the         agency’s       adverse

credibility finding and the finding that she filed a frivolous

asylum application.                She also contends that she sustained her

burden of proof and is eligible for withholding of removal and

protection under the CAT.              We deny the petition for review.

        Zlobina bears the burden of establishing eligibility for

relief from removal.               Hui Pan v. Holder, 737 F.3d 921, 927 (4th

Cir. 2013).       To be eligible for asylum, Zlobina must show that

she cannot return to Moldova because she has a well-founded fear

of persecution on account of a protected ground.                              Id.    Zlobina,

like all aliens, faces a higher burden of proof to establish her

entitlement to withholding of removal because she must show “a

clear    probability          of    persecution      on    account       of    a    protected

ground.”     Djadjou v. Holder, 662 F.3d 265, 272 (4th Cir. 2011)

(internal quotation marks omitted).                       Thus, if Zlobina fails to

meet her burden of proof, she is also ineligible for withholding

of removal.       Id.

                                               2
       The scope of our review is narrow.                       Hui Pan, 737 F.3d at

926.     We review factual findings for substantial evidence; such

findings are conclusive “unless any reasonable adjudicator would

be     compelled     to     conclude        to   the      contrary.”            8        U.S.C.

§ 1252(b)(4)(B)       (2012);       Cordova v.      Holder,       759   F.3d    332,        337

(4th Cir. 2014).          We will affirm so long as the decision “is not

manifestly    contrary       to     law.”        Hui      Pan,    737   F.3d        at    926.

(internal quotation marks omitted).                    We will reverse the Board

only if “the evidence . . . presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”         INS v.      Elias-Zacarias,           502    U.S.    478,          483-84

(1992); see also Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir.

2002).

       The   IJ,     after        “[c]onsidering           the     totality         of      the

circumstances, and all relevant factors,” may make an adverse

credibility        determination       based        on     factors      such        as     the

plausibility of the applicant’s account, the consistency between

the    applicant’s        written     and    oral        statements,      the       internal

consistency    of    each    such     statement,          the    consistency        of     such

statements with other evidence, or any other relevant factor.                                8

U.S.C. § 1158(b)(1)(B)(iii) (2012); Hui Pan, 737 F.3d at 928.                                A

credibility determination may rest on any relevant factor, even

one that does not “go[ ] to the heart of the applicant’s claim.”

8 U.S.C. § 1158(b)(1)(B)(iii).

                                             3
       The    credibility      provision            “ensures       that    an   IJ   does     not

cherry       pick    solely    facts          favoring       an     adverse      credibility

determination while ignoring facts that undermine that result.”

Hui Pan, 737 F.3d at 928 (internal quotation marks omitted).

“When an adverse credibility determination has been made, this

court must assess whether the IJ or [the Board] identified non-

speculative, specific, cogent reasons in support of the adverse

credibility finding.”              Id. (internal alteration and quotation

marks omitted).            We review an adverse credibility finding for

substantial evidence.          Id. at 926, 928.

       Here,    we    conclude      that      the     Board’s       finding     that    the    IJ

considered      the     totality        of    the     evidence         before    making       the

adverse      credibility       finding        is     not     clearly       erroneous.         We

further       conclude      that    the        adverse       credibility         finding      is

supported      by     substantial        evidence.            An      adverse    credibility

finding can rest on the determination that the alien submitted a

fraudulent          document       in        support       of       her     asylum       claim.

Borovikova v. U.S. Dep’t of Justice, 436 F.3d 151, 156-58 (2d

Cir.     2006).        Zlobina      admitted          that      she    submitted       several

fraudulent documents in order to bolster her claims.

       Moreover,      we   conclude          that    substantial          evidence     supports

the Board’s finding that the IJ did not err in determining that

Zlobina filed a frivolous asylum application.                               See Siddique v.

Mukasey, 547 F.3d 814, 816 (7th Cir. 2008) (holding that whether

                                                4
alien    filed    false     or    fraudulent         material     supporting       asylum

application      is    finding          of    fact    reviewed      for       substantial

evidence).       Zlobina’s claims that she did not receive adequate

notice     of    the   consequences            of    filing   a   frivolous        asylum

application       or   of        what        constituted      a   frivolous        asylum

application      are   without      merit.           Finally,     we    conclude       that

substantial evidence supports the Board’s finding that the IJ

did not err in finding Zlobina ineligible for withholding of

removal or protection under the CAT.

        Accordingly, we deny the petition for review.                         We dispense

with oral argument because the facts and legal contentions are

adequately      presented    in     the       materials    before      this    court    and

argument would not aid the decisional process.

                                                                       PETITION DENIED




                                               5